DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 4, claim 4 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the two diagonal lines are related.  As presently recited they can be any two diagonal lines in the field (i.e. including lines in two of the corners); Fig. 11 shows each line to connect opposite corners and then cross the other in the middle of the visual field.  It is not presently definite how these two lines are related.  At a minimum the difference in line lengths would impact the resulting cementite measurements, resulting in different results for different lines; which render this indefinite.  For purposes of examination, Fig. 11 shall be interpreted as the intent of the claim language regarding two diagonal lines.

Regarding claim 5, claim 5 is rejected for its incorporation of the above due to its dependence on claim 4.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0147224 A1), hereinafter Kato, as evidenced by Satyendra (“Nitrogen in Steels”, copy printed on May 18, 2022 provided herein by the examiner for reference). Both originally of record in the Non-Final Rejection of May 27, 2022.

Regarding claims 4 and 5, Kato teaches a steel for wheel, particularly a railway wheel ([0092]), consisting in mass percentage of: C: 0.65-0.84%, Si: 0.4-1.0%, Mn: 0.5-1.40%, Cr: 0.02-0.13%, S: ≤ 0.04%. P: ≤ 0.05%, Al: ≤ 0.20%, V: 0.02-0.12%, balance Fe & impurities ([0142]; [0089]), produced by an electric furnace ([0147]).  Satyendra teaches these impurities include nitrogen at 70-110 ppm when produced by electric steel making (like that of Kato) as an impurity (Pg. 3 [2]).  The compositional proportions disclosed by Kato as evidenced by Satyendra overlap applicants claimed proportions, except Carbon and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kato as evidenced by Satyendra, including those proportions, which satisfy the presently claimed compositional requirements. Regarding Carbon, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I).  Kato notes the content of C exceeding 0.84 causes coarse hyper-eutectoid cementite to be formed in a wheel hub portion ([0113]), the data of Table 4 indicates this is a concern to the properties at 0.88 for sample 39 (Table 4; [0154]; Table 5); however, there is no data to show where between greater than 0.84% and 0.88% this change occurs.  Further 0.84% of Kato reads on 0.844% and 0.845% reads on 0.85% as claimed by applicant, and there is no data to show that these close values of 0.001% would cause a difference in properties.  Therefore, it would have been obvious to one of ordinary skill in the art that a prima facie case of obviousness still exists between 0.84% of Kato and 0.85% of applicant. 
Kato further teaches the wheel has a rim and hub portion with similar microstructures, and that microstructure of the (whole) wheel (including rib, hub, web as shown in Figure 1; [0093]) is 90% or more by area fraction of pearlite microstructure, most desirably 100% pearlite, and the hub portion has a web portion ([0143]-[0144]; [0109]; Fig. 17), and the steel material is made of a pearlitic microstructure ([0043]).  Where 100% of the microstructure is pearlite, there is 0% of any other phase (by definition of 100% of a microstructure); therefore, the amount of pro-eutectoid cementite anywhere in the microstructure (including the two diagonal lines in a square visual field of 200 by 200 microns with the total length claimed) is at maximum 0-10% in the entirety of the microstructure ([0143]), which includes hub, web and rim (Fig. 19).  These microstructure proportions disclosed by Kato overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kato, including those proportions, which satisfy the presently claimed microstructural requirements.
Kato additionally teaches a wheel comprises a hub, a rim with a tread and flange, and a web part between the hub and rim (Fig. 1; [0093]).

Response to Arguments
Applicant’s specification and claim amendment, filed August 22, 2022, with respect to Abstract and claim objections have been fully considered and are persuasive.  The abstract and claim objections of May 27, 2022 has been withdrawn. 
Applicant's claim amendment and notation that it resolved the 35 U.S.C. 112(b) (Pg. 7) filed August 22, 2022 have been fully considered but they are not persuasive. The claim amendment did not resolve the ambiguity in where the lines were, only defined their lengths.

Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive regarding the 35 U.S.C. 103 rejections.  
Applicant’s “Difference 1” is not persuasive, as Kato notes the content of C exceeding 0.84 causes coarse hyper-eutectoid cementite to be formed in a wheel hub portion ([0113]), the data of Table 4 indicates this is a concern to the properties at 0.88 for sample 39 (Table 4; [0154]; Table 5); however there is no data to show where between greater than 0.84% and 0.88% this change occurs.  Further 0.84% of Kato reads on 0.844% and 0.845% reads on 0.85% as claimed by applicant, and there is no data to show that these close values of 0.001% would cause a difference in properties.  Therefore, it would have been obvious to one of ordinary skill in the art that a prima facie case of obviousness still exists between 0.84% of Kato and 0.85% of applicant.  Additionally, Kato teaches values over 0.84% “sometimes” (i.e. not always) reduce toughness and fatigue life, which correlate to safety ([0013]).  This does not constitute teaching away as it falls far short of teaching that would discourage one of skill in the art from using an amount of carbon of 0.85% (MPEP 2144 III B).
	Applicant’s “Difference 2” is not persuasive as part of the web is shown as included in the definition of hub (Fig. 17; [0163]; [0109]), figure 17 is described as “ a hub portion of the wheel” ([0109]), the web portion is not excluded).   Additionally, the steel material is made of a pearlitic microstructure ([0043]), without separation of hub, web or rim.  Although Kato teaches the measurement of the microstructure of the hub on a location that is not the web, this does not preclude the overall microstructure of the hub (as shown in figure 17 including part of the web), being 100% pearlite ([0143], [0144]). Therefore, this argument is not persuasive.  
	Applicant’s “Difference 3” is not persuasive as it relies on the amount of carbon claimed (“Difference 1”), which is addressed above and is again not persuasive for those reasons listed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784